EXHIBIT 21 SUBSIDIARIES OF THE COMPANY A.As of December 31, 2013 the following are subsidiaries more than 50% owned (included in the consolidated financial statements): Jurisdiction of Incorporation Percentage Owned Name Trans-Lux Canada Ltd. Canada 100% Trans-Lux Commercial Corporation Utah 100 Trans-Lux Display Corporation Delaware 100 Trans-Lux Experience Corporation New York 100 Trans-Lux Energy Corporation Connecticut 100 Trans-Lux Midwest Corporation Iowa 100 Trans-Lux Seaport Corporation New York 100 Trans-Lux Investment Corporation Delaware 100 Trans-Lux Montezuma Corporation New Mexico 100 Trans-Lux Southwest Corporation New Mexico 100
